

116 HRES 200 IH: Expressing the sense of the House of Representatives that the Senate should give its advice and consent to the ratification of the Convention on the Elimination of All Forms of Discrimination Against Women.
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 200IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mrs. Carolyn B. Maloney of New York (for herself and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Senate should give its advice and
			 consent to the ratification of the Convention on the Elimination of All
			 Forms of Discrimination Against Women.
	
 That it is the sense of the House of Representatives that— (1)the full realization of the rights of women is vital to the development and well-being of people of all nations; and
 (2)the Senate should, therefore, give its advice and consent to the ratification of the Convention on the Elimination of All Forms of Discrimination Against Women.
			